          Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION

DONALD L. HILTON JR                              §
VS.                                              §                 NO: SA: 19-CV-00755-OLG
NICOLE PRAUSE and LIBEROS LLC                    §

                     PLAINTIFF’S FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

       Plaintiff, DONALD L. HILTON JR (herein after referred to as Plaintiff Hilton or Doctor

Hilton), files this First Amended Petition against NICOLE PRAUSE (herein after referred to as

Defendant Prause) and LIBEROS, LLC (herein after referred to as Defendant Liberos) and alleges

as follows:

                                           I.
                                    CLAIM FOR RELIEF

1.     Plaintiff Dr. Hilton seeks monetary relief not more than $10,000,000.00. Plaintiff reserves

the right to modify this amount as the circumstances warrant. Plaintiff also seeks a permanent

injunction to the extent that the jury finds certain statements to be defamatory and to the extent

that Defendants continue to publish such defamatory statements on-line or in other ongoing

publications.

                                               II.
                                             PARTIES

2.     Plaintiff is an individual residing in San Antonio, Bexar County, Texas.

3.     Defendants are California residents. They have both filed an Answer in this case and may

be served through their counsel of record.
           Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 2 of 19




                                             III.
                                        JURISDICTION

4.       Defendant has removed this case to Federal Court on diversity jurisdiction grounds.

Plaintiff does not dispute federal jurisdiction because the parties are from different states and

because the amount in controversy exceeds $75,000.00.

                                               IV.
                                             VENUE

5.       Venue is proper in the Western District of Texas because the defamation alleged in this

case occurred in Bexar County and the damages sustained by Plaintiff occurred in Bexar County,

Texas.

                                      V.
                   KEY ALLEGATIONS AND SUMMARY OF THE CASE

6.       This is a defamation per se case. From April 16, 2019 through April 30, 2019, Defendant

Nicole Prause intentionally and maliciously sent a series of written emails wherein she formally

filed a written complaint with the University of Texas falsely accusing Dr. Hilton of sexually

harassing her. Dr. Hilton is the program director of the Methodist Hospital rotation for the

neurosurgical residency program at University of Texas Health Science Center at San Antonio

(“UT Health”). He is also the director of the spine fellowship at the Department of Neurosurgery

at UT Health. Thus, Defendant Prause’s false complaint to the University of Texas was specifically

designed to destroy Dr. Hilton’s reputation and career.

7.         Dr. Hilton has never sexually harassed Defendant Prause or anyone else. In fact, Dr.

Hilton has only had one personal encounter with Defendant Prause. Dr. Hilton (with his wife

standing next to him) met Defendant Prause briefly in a crowded meeting room on November 14,




                                                                                                2
           Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 3 of 19




2009 (almost 10 years ago) after a professional presentation he had given. 1 During that meeting,

Dr. Hilton and Defendant Prause discussed the substance of Plaintiff’s presentation, but nothing

inappropriate was said or done during that brief encounter. Dr. Hilton and Defendant Prause have

not had any personal communications or interactions since that time – not face to face, not by

phone, not by email or social media – nothing. Dr. Hilton has never flirted with Defendant Prause,

made any sexual advancements towards her, or committed any other type of sexual misconduct

towards her. Dr. Hilton does not and never has conducted himself in that way.

8.      On May 20, 2019, Dr. Hilton received notice from the Texas Medical Board (TMB) that

the TMB had received a complaint filed by Defendant Prause. A copy of the notice letter is

attached hereto and fully incorporated herein as Exhibit “B”. The notice letter states:

        It has been alleged that you are stalking, cyberstalking, harassing, threatening, and issuing
        libelous and/or false statements regarding Nicole Prause, Ph.D. Please furnish a narrative
        to include whether or not you face any civil and/or criminal charges concerning these
        matters, and provide the cause numbers, case status, and contact information.

9.      The complaint filed by Dr. Prause to the TMB is completely false. Dr. Hilton never stalked,

cyberstalked, harassed, or threatened Dr. Prause. Moreover, he never intentionally made any false

and/or libelous statements regarding Defendant Prause, although he did criticize her professional

work as explained more fully below. Of course, the TMB has the authority to discipline Dr. Hilton

and even suspend his medical license. Thus, even thought the allegations were false and made in

bad faith, they still had to be taken seriously. To fight this false complaint, Dr. Hilton had to retain

separate counsel who specializes in this type of defense, and he had to spend time, money and

stress responding to the TMB.




1
 Remarkably, someone unknown to Dr. Hilton took a photo of that brief encounter between Dr. Hilton and Defendant
Prause, and a copy of the photo is attached hereto as Exhibit “A”.

                                                                                                              3
          Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 4 of 19




10.    Additionally, in May, 2019, Dr. Hilton received notification of two additional complaints

– this time from two journals who had published articles that Dr. Hilton authored/co-authored.

One journal was the prestigious Proceedings of the National Academy of Sciences (PNAS), and

the other was the peer-reviewed journal, Surgical Neurology International. When communicating

to the journals, Dr. Prause falsely claimed that Dr. Hilton falsified/exaggerated his credentials –

specifically, that he had claimed to be on the faculty of UT Health when he allegedly was not. A

copy of the notice letter from PNAS is attached hereto and incorporated herein as Exhibit “C”. In

response to her complaint of sexual harassment, UT had informed Defendant Prause that Dr. Hilton

was not an employee of UT. Rather, he was a volunteer adjunct professor. Adjunct professors are

on the faculty of every major medical institution, and they provide important and valuable

instruction to the students. Adjunct professors are very much a part of the faculty even if they are

volunteers and are not employed by the particular university system to which they are affiliated.

Defendant Prause, who was affiliated with UCLA before it decided not to renew her contract,

knows what a clinical, adjunct professor is, but this did not deter her from making false statements

to the professional journals accusing Dr. Hilton of falsifying his academic credentials.

11.    In response to these false accusations, Dr. Hilton had to go to UT Health administrators,

who had to look for documentation about when Dr. Hilton was admitted to the faculty of UT

Health. All this was happening at the same time the school was deciding what to do with the

sexual harassment complaint Defendant Prause had filed with UT against Dr. Hilton. Eventually,

the documentation was found, and it was sent to the journals. A copy of such documentation is

attached and incorporated herein as Exhibit “D”. This documentation shows that the accusations

made against him to the journals were also false; Dr. Hilton was, in fact, affiliated with UT Health




                                                                                                  4
          Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 5 of 19




and was a faculty member of that institution at the time the articles were published. Indeed, he

continues to be a faculty member at the present time.

12.     Plaintiff notes that Defendant Prause altered her false allegations to fit the particular

institution in a way specifically calculated to do the most harm against Dr. Hilton. For example,

in the complaint filed with UT Health, she accused Dr. Hilton of “open sexual harassment”. In

contrast, she accused Dr. Hilton of falsifying his credentials when she complained to the PNAS.

Plaintiff alleges that she did this as a calculated effort to identify the accusation that would be most

offensive to the particular organization, and then she made that accusation knowing that the

accusations were not, in fact, true.

13.     Defendant Prause has also defamed Dr. Hilton in many internet posts, tweets and similar

publications. These are too numerous to identify and/or attach here.

14.     The real reason Defendant Prause lodged her false complaints and made her defamatory

statements is because Dr. Hilton is an internationally recognized expert on the subject of how

pornography adversely impacts the brain. Dr. Hilton has published papers and chapters in

prominent academic journals and textbooks demonstrating that pornography can lead to actual

addiction, as that term has been defined in the scientific community. He has lectured and testified

before government, academic and religious organizations all over the world explaining the adverse

public health consequences caused by pornography.

15.     In contrast, Defendant Prause is a vocal advocate in favor of pornography. Although she

currently is unaffiliated with any academic institution, she has published papers suggesting that

pornography is a harmless activity that does not cause addiction. She teaches that people who

appear to be addicted to sex or pornography merely have a stronger sex drive than average people.

In her papers and in other forums, Defendant Prause has critiqued/criticized Dr. Hilton’s work.



                                                                                                      5
          Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 6 of 19




Dr. Hilton has responded in the literature and in his lectures by challenging both the methodology

and the conclusions of Defendant Prause’s work. Thus, while there has been no personal

interaction between Dr. Hilton and Defendant Prause other than the brief, public encounter in 2009,

there has been an important debate between the two in the literature and in the lecture halls about

the state of the science as it relates to pornography and its public health hazards.

16.    Over the past two decades, a vigorous academic debate has continued, and the concept of

sexuality having an addictive potential has been advocated by many. For instance, the medical

diagnostic classification instrument, the ICD-11, recently classified compulsive sexual behavior

(CSB) as an impulse control disorder for the first time, and the American Society of Addiction

Medicine (ASAM) has also recognized sexual addiction as a brain disease. Another mental health

diagnostic instrument, the DSM-5, has classified gambling as a natural addiction, and many feel

that given the similarities in the data between CSB and gambling, CSB, including compulsive

pornography use, might be included as in impulse control disorder (as in the ICD-11) or even as a

behavior addiction in the next edition. To date, 15 states have declared pornography a public

health hazard by passing resolutions in at least one of their legislative chambers, with such a

resolution having recently passed a Texas legislative committee.

17.    Unfortunately, Defendant Prause has responded to these developments by attempting to

assassinate the character of the researchers and experts who teach and publish about the adverse

effects of pornography. She has falsely accused more than 10 scholars or activists – filing written

complaints with various medical boards, academic institutions and employers. With some of these

complaints, Defendant Prause has falsely accused her critics of personally sexually harassing her,

stalking her, committing Title IX violations and/or committing other forms of sexual misconduct

towards her. She also made other false accusations against these individuals. In April of 2019,



                                                                                                 6
          Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 7 of 19




she escalated her attacks against Dr. Hilton because, again, he is one of the leading experts on the

adverse public health consequences caused by pornography.

18.    Defendant Prause is entitled to write whatever she wants about pornography and sexuality.

It is all part of the marketplace of ideas. However, Defendant Prause “crossed the line” when she

attempted to silence Dr. Hilton by making serious and false accusations against Dr. Hilton and

others in an effort to ruin their careers and defame their characters. These false accusations need

to stop, and Defendant Prause needs to be held accountable. Thus, Dr. Hilton now files a

defamation per se case against Defendant Prause.          Defendant Prause’s actions constitute

defamation “per se” for two reasons: (1) the false statements directly impugn Dr. Hilton’s

professional reputation and (2) the statements falsely accuse Dr. Hilton of dishonesty and of sexual

misconduct. Thus, damages are presumed in this case. Plaintiff further alleges that, while he is

an academic authority in his field, he is not a “public figure” as that term is used in the relevant

jurisprudence. Defendant Prause knew that the accusations she was making against Dr. Hilton

were false, and she acted with actual malice in making them. Thus, in addition to the damages

sought, Dr. Hilton seeks a permanent injunction against Defendant Prause regarding any statement

she has posted against him that the jury finds to be defamatory. Plaintiff is not seeking a prior

restraint on speech, but he is seeking an injunction as to defamatory speech that has already

occurred. Dr. Hilton also seeks damages for the injury to his personal and professional reputation

as well as punitive damages from Defendant Prause for what she has already done to Dr. Hilton’s

reputation.




                                                                                                  7
            Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 8 of 19




                                           VI.
                             SPECIFIC FACTUAL ALLEGATIONS

A. Dr. Hilton Had a Stellar Reputation Before Defendant Prause Falsely Accused Him.

19.      Dr. Donald L. Hilton, Jr. is an internationally recognized neurosurgeon who has worked in

San Antonio, Texas for the past 25 years. Some of Dr. Hilton’s professional accomplishments as

a brain and spine surgeon are summarized below:

      1. Dr. Hilton was an excellent student, graduating with highest honors from Lamar University
         in 1983 and graduating from medical school at UTMB with honors in 1988.

      2. From 1988 to 1994, Dr. Hilton was in training (internship, then residency). The entirety of
         that training was at the University of Tennessee, where he worked with Dr. Kevin Foley, a
         pioneer in minimally invasive spinal surgery. During that time, Dr. Hilton performed a
         high volume of both cranial and spinal surgeries. After finishing his training in Memphis
         and beginning his practice in San Antonio, he prototyped modifications of the original two
         dimensional optical minimally invasive systems by using the equipment and techniques
         typically used in brain surgery. These minimally invasive techniques have significantly
         improved recovery times and patient outcomes in spinal surgery.

      3. Dr. Hilton is careful to give Dr. Foley credit for inventing the first endoscopic system for
         minimally invasive spinal surgery (termed the MED). However, it was primarily Dr.
         Hilton who transformed Dr. Foley’s MED into a three dimensional visualization
         application, and he worked with Dr. Foley and others to develop the METRx (Medtronic)
         system for minimally invasive spinal surgery. This system is still likely the most widely
         used system in the world for minimally invasive spinal surgery.

      4. Dr. Hilton wrote the first manual on the use of the METRx system, along with Dr. Sylvain
         Palmer, and he taught many neurosurgeons at the annual American Association of
         Neurological Surgery (AANS) and the Congress of Neurosurgery (CNS) meetings for
         many years. Dr. Hilton authored a section one of the first academic book ever published in
         the field of minimally invasive spinal surgery in 2002 (Outpatient Spinal Surgery, editors
         Mick Perez Cruet and Richard Fessler, Quality Medical Publishing). He also authored one
         of the first chapters on minimally invasive spinal surgery in a respected orthopedic
         academic textbook in 2003 (Operative Arthroscopy, John B. McGinty, editor, Lippincott
         Williams and Wilkins). He has published many peer-reviewed papers, abstracts, and
         posters at national meetings about minimally invasive spinal surgery, and is considered to
         be a pioneer in this field. He continues to speak and lecture on this subject throughout the
         country and in other nations.

      5. Dr. Hilton is an adjunct associate professor in the department of neurosurgery at the
         University of Texas Medical School at San Antonio, where he is program director of the
         Methodist rotation for the residency training program. He is also the director of the spine

                                                                                                   8
            Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 9 of 19




         fellowship at the medical school. His directorship of the spine fellowship is a particularly
         important position and professional honor. There is a regulatory board functioning under
         the auspices of the American Board of Neurosurgery called the Committee on Advanced
         Subspecialty Training, (CAST). When the department of neurosurgery at UT Health
         applied for a CAST-approved spinal fellowship, CAST approved the application with the
         specification at the time that Dr. Hilton serve as the head of the fellowship, even though it
         was understood that Dr. Hilton was not a full-time or paid UT employee. This is an unusual
         arrangement, and it speaks to Dr. Hilton’s national reputation in spinal surgery.

      6. Although Dr. Hilton has had a busy practice performing brain and spine surgeries for the
         past 25 years, he has never had to defend a medical malpractice suit– something that is rare
         for even the best of surgeons. A copy of Dr. Hilton’s CV, which further details his
         academic and professional accomplishments is attached hereto as Exhibit “E”.

20.      Dr. Hilton has also become a recognized expert in the field of how human sexuality,

including problematic pornography use, can become addictive, and why this should be considered

a public health issue. The following summarizes some of his accomplishments in this field:

      1. Dr. Hilton was a co-author of a paper published in the Proceedings of the National
         Academy of Sciences (PNAS) in 2011 demonstrating that the same brain mechanisms that
         drive a natural craving for salt also drive craving in drug addiction. His understanding of
         the anatomy, physiology, and pathology of the human nervous system have helped him
         understand and teach the concept of natural addiction, or addiction to behaviors such as
         gambling, food, and sex. He has published extensively in this field, including co-authoring
         a chapter in a prominent academic psychiatric textbook. The book is titled Neurobiology
         of Addiction (2016), and is published by Oxford University Press. Dr. Hilton co-authored
         the chapter titled “The Neurobiology of Behavioral Addiction: Evidence for Assessment,
         Diagnosis, and Response to Critics.” The book was endorsed by Dr. Mark Potenza at Yale
         University, a nationally recognized expert on addiction, who said, “The topics covered in
         this book include timely coverage of important areas (for example, the boundaries of
         addiction, with a chapter on sex addiction).”

      2. Dr. Hilton has published other peer-reviewed papers in journals on this subject, including
         Pornography Addiction: A Neuroscience Perspective, in the journal Surgical Neurology
         International (2011), Pornography Addiction: A Supranomal Stimulus Considered in the
         Context of Neuroplasticity, in the journal Socioaffective Neuroscience and Psychology
         (2013), High Desire, or Merely an Addiction?, also in that same journal (2014), and Sex
         Addiction as a Disease: Evidence for Assessment, Diagnosis, and Response to Critics, in
         the journal Sexual Addiction and Compulsivity (2015).

      3. Dr. Hilton has spoken in numerous professional therapy conferences and symposiums,
         including at the Society for the Advancement of Sexual Health (SASH) in 2012, the
         International Institute for Trauma and Addiction Professionals (IITAP) in 2013. He spoke
         at a symposium sponsored by the Minnesota Department of Public Health in 2014 on

                                                                                                    9
           Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 10 of 19




         developing a public health approach to pornography, and at the Sex and Love Addiction
         Symposium at the invitation of Dr. Patrick Carnes in 2014. In 2015, he spoke in the Polish
         Parliament Building in Warsaw on a public health approach to pornography at a national
         symposium, and in 2015 gave another talk on a public health perspective on pornography
         at a Congressional Symposium in the US Senate Building sponsored by Senator Grassley.
         He has also spoken on this subject at multiple universities, including Harvard, Princeton,
         the University of Virginia, Holy Cross, Brigham Young University, Utah Valley
         University, and Gonzaga University.

      4. In 2017 Dr. Hilton was invited to an academic conference sponsored by the Gregorian
         Pontifical University at the Vatican titled Child Dignity in the Digital World/ World
         Conference. His talk was titled Pornography and the Developing Brain: Protecting the
         Children. The conference concluded with a private audience with Pope Francis. A copy
         of a photograph of Dr. Hilton meeting the Pope is attached hereto as Exhibit “F”.

      5. Dr. Hilton has been featured in numerous documentaries and podcasts on the neuroscience
         of pornography addiction and on the public health aspects of this problem. Examples
         include:

             a. The Porn Pandemic https://www.youtube.com/watch?v=NJ1ExvcsyLk
             b. Addicted to Porn: Chasing the Cardboard Butterfly.
                https://www.amazon.com/Addicted-Porn-Chasing-Cardboard-
                Butterfly/dp/B01LTIAB1E
             c. Porn on the Brain. Nationwide New Zealand broadcast
                https://www.youtube.com/watch?v=3iWY_Q3pqlI
             d. W5:Generation XXX. Nationwide Canadian broadcast
                http://www.ctvnews.ca/w5/freely-available-online-pornography-exposes-children-
                to-violent-abusive-sex-1.2590997

      6. Dr. Hilton currently serves on the board of the Washington DC-based National Center on
         Sexual Exploitation (NCOSE), and has served on the board of the Society for the
         Advancement of Sexual Health (SASH). He also wrote a book esoteric to his religious faith
         titled He Restoreth My Soul in 2009 on spiritual paradigms of healing from pornography
         addiction.

      7. For more than a decade, Dr. Hilton and his wife Jana have worked together as program
         coordinators of the addiction recovery program in the San Antonio and Austin areas for the
         Church of Jesus Christ of Latter-day Saints. In this role, they help organize groups for
         individuals and couples struggling to recover from the effects of addictive behaviors and
         betrayal trauma, and they lead some of these groups themselves. They find great joy in
         using all their knowledge and experience to personally mentor and help others recover from
         their addictions.

21.      Dr. Hilton has been married for 37 years to Jana Kunzler Hilton. He has dedicated his

considerable gifts and talents towards relieving human suffering and advancing the body of

                                                                                                10
           Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 11 of 19




scientific knowledge in his two fields of expertise, and his stellar reputation reflects his

commitment to these ideals. Thus, it was a particularly egregious act for Defendant Prause to

attempt to destroy Dr. Hilton’s well-earned reputation.

B. Defendant Prause Defamed Dr. Hilton.

22.       Defendant Prause has made several false and defamatory statements about Dr. Hilton over

the years on social media and in other Internet forums. However, she went after Dr. Hilton’s

livelihood and career when, in April 2019, she authored a series of written communications to the

University of Texas making serious and false accusation of sexual harassment against Dr. Hilton.

Specifically, on April 16, 2019, Defendant Prause sent an email to the University of Texas Health

Science Center at San Antonio, which included the following statements:

      •   “I am a neuroscientist with two university appointments being openly sexually harassed
          by your faculty member Dr. Donald Hilton.”

      •   Dr. Hilton “publicly claims that I personally appear in pornographic films, attend the Adult
          Video Network awards, and molest children in my laboratory, because I trained at The
          Kinsey Institute.” 2

      •   “I have filed a complaint against Hilton's medical license for sexual harassment. 3
          However, he clearly uses his UT affiliation to promote his sexual harassment. As a female
          scientist, he is uniquely attacking my gender with these false claims about my sexuality.”

      •   “Please direct my sexual harassment complaint against Donald Hilton to the appropriate
          officer for investigation.”




2
  Dr. Hilton has never claimed that Defendant Prause personally appeared in any pornographic film or that she
molested children in her laboratory. Defendant Prause did, in fact, suggest that she attend the Adult Video Network
awards ceremony as evidenced by her own public statements that she placed on her social media accounts, and Dr.
Hilton has pointed this out when discussing the issue of bias in some of his lectures. Complete, accurate and unaltered
screenshots of Defendant Prause’s posts on her social media describing her connection to the Adult Video Network
awards are attached as Exhibit “G”.
3
  Defendant Prause did file a complaint against Dr. Hilton with the Texas Board of Medical Examiners accusing him
of harassing her. As her April 16, 2019 makes clear, she was referring to sexual harassment when she complained
that Dr. Hilton was guilty of “harassment” with respect to Defendant Prause.

                                                                                                                   11
           Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 12 of 19




23.       Defendant Prause authored and sent other emails to the University of Texas Health Science

Center at San Antonio including the following:

      •   “Would you please confirm that this sexual harassment complaint is being directed to the
          appropriate office for investigation?” (April 17, 2019).

      •   “Would you confirm that this sexual harassment will be or is being investigated? I will
          need to start escalating to others if these inquiries are unresponsive.” (April 19, 2019).

      •   “Hilton has been defaming and libeling me using misogyny for years, while claiming to be
          representing the views of UTSA. I want the sexual harassment and the libel to stop, and
          the false information (that I molest children in my lab and perform in pornography)
          publicly corrected.” (April 29, 2019).

      •   “If you are giving these titles to people, and they use them to defame and sexually harass
          scientists, it seems their title should be rescinded. Here are a few of the many places he has
          claimed to be an ‘adjunct’ at your institution. If these are incorrect, please let me know and
          I will address his false credentials with his licensing board.” (April 30, 2019).

24.       A complete, accurate and un-redacted copy of all known written communications from

Defendant Prause to the University of Texas Health Science Center at San Antonio is attached

hereto and incorporated herein as Exhibit “H”.

25.       As alleged above, Defendant Prause also made false allegations about Dr. Hilton to the

TMB and to two journals – PNAS and Surgical Neurology International. The accusations made in

these written communications are completely false, and Defendant Prause knew perfectly well that

they were false when she made them. As alleged above, these accusations were made with actual

malice and are defamatory as alleged more fully herein. 4

C. Defendant Prause Has a Pattern of Falsely Accusing Academicians and Activists Who
   Disagree With Her.

26.       Unfortunately, Dr. Hilton is not the only victim of Defendant Prause’s effort to silence her

critics by falsely accusing them. The following is a partial summary of such activity. All of these


4
 Based on information and belief, Dr. Hilton alleges that Defendant Prause also sent at least one of these personal
communications to a certain individual(s) within the UT organization who were not in the chain of authority. Dr.
Hilton understands and alleges herein that these communications were also defamatory.

                                                                                                                12
        Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 13 of 19




witnesses have provided affidavits and are willing to testify as to the unprofessional and

defamatory behavior of Defendant Prause.

       1. John Adler, MD. Dr. Adler is a Harvard-trained neurosurgeon who is the editor of the
          peer-reviewed journal Cureus. He is the Dorothy and Thye King emeritus professor of
          neurosurgery at Stanford University. Defendant Prause did not agree with a paper his
          journal published, so she made an allegation of “stalking” against Dr. Adler and filed
          a Title IX violation against him with Stanford University. This claim was found to be
          false. Defendant Prause’s false allegations against Dr. Alder are detailed more fully in
          his affidavit, which is attached hereto and fully incorporated herein as Exhibit “I”.

       2. Gary Wilson. Mr. Wilson manages a web page called Your Brain on Porn, has written
          a book by the same name, and has given a TED talk on this subject. Defendant Prause
          has relentlessly attacked Mr. Wilson with numerous false accusations. For instance,
          she has claimed that Mr. Wilson physically stalked her in Los Angeles when, in fact,
          he has not even been in Los Angeles for years. She also reported him to the Oregon
          Counseling Board, which complaint was ultimately dismissed because it was meritless.
          She filed a police report in which she told the police that she saw Mr. Wilson “wearing
          a sleeping bag and armed with a long sleeved sweater.” All these allegations are false.
          Defendant Prause also claims that she reported Mr. Wilson to the police for stalking
          her, threatening her lab and mapping a route to her lab. Defendant Prause has publicly
          stated that she filed two FBI reports on Mr. Wilson. All these allegations are false.
          Defendant Prause’s false allegations against Mr. Wilson are detailed more fully in his
          affidavit, which is attached hereto and fully incorporated herein as Exhibit “J”.

       3. Alexander Rhodes. Mr. Rhodes founded an online community of over 200,000
          individuals trying to quit using pornography. Defendant Prause stated that she had filed
          a complaint against Mr. Rhodes with the FBI and claimed that he was being
          investigated by that agency. We do not have confirmation that she actually made a
          complaint to the FBI or that the agency ever conducted any investigation. However,
          the mere statement in writing wherein Defendant Prause claimed that she reported him
          to the FBI and that the FBI was investigating him is an intimidating false statement
          designed to silence Mr. Rhodes. Defendant Prause’s false allegations against Mr.
          Rhodes are detailed more fully in his affidavit, which is attached hereto and fully
          incorporated herein as Exhibit “K”.

       4. Staci Sprout, LCSW. Staci Sprout is a therapist in Washington State. Defendant
          Prause reported Ms. Sprout to the state licensure agency, falsely accusing her of
          engaging in conspiracy theories. This was after falsely accusing her on Facebook of
          practicing without a license. Defendant Prause did this because Ms. Sprout supports an
          addictive model for problematic sexuality and pornography use. Defendant Prause’s
          false allegations against Ms. Sprout are detailed more fully in her affidavit, which is
          attached hereto and fully incorporated herein as Exhibit “L”.




                                                                                               13
         Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 14 of 19




       5. Linda Hatch, PhD. Defendant Prause falsely reported Dr. Hatch to the California
          Psychology Board because Dr. Hatch supports an addictive model for problematic
          pornography use. Dr. hatch had to defend herself to the Board and go through an
          extensive process. She was exonerated. Defendant Prause’s false allegations against
          Dr. Hatch are detailed more fully in her affidavit, which is attached hereto and fully
          incorporated herein as Exhibit “M”.

       6. Bradley Green, PhD. Defendant Prause falsely reported Dr. Green to the University
          of Southern Mississippi, his academic institution, because Dr. Green supports an
          addictive model for problematic pornography use. She accused him of unethical
          behavior and of lying, and reported the paper he wrote with Dr. Stefanie Carnes to the
          publisher Taylor and Francis, which initiated a lengthy review. In May 2019, Dr. Green
          was formally and completely cleared of falsification of data, thus establishing Dr.
          Prause's attack as another false accusation against a professional. Defendant Prause’s
          false allegations against Dr. Green are detailed more fully in his affidavit, which is
          attached hereto and fully incorporated herein as Exhibit “N”.

       7. Stefanie Carnes, PhD. Dr. Carnes was a co-author with Dr. Green on the above-
          referenced paper. In addition, Defendant Prause defamed and smeared the organization
          headed by Dr. Carnes, the International Institute for Trauma and Addiction
          Professionals, (IITAP) of profiting from treating people seeking help from compulsive,
          addictive, and or out of control sexual behavior. Defendant Prause has accused IITAP
          of profiting from helping people overcome sexual addiction, a problem Defendant
          Prause says doesn’t exist. Defendant Prause’s false allegations against Dr. Carnes are
          detailed more fully in her affidavit, which is attached hereto and fully incorporated
          herein as Exhibit “O”.

       8. Geoff Goodman, PhD. Defendant Prause falsely reported him to his institution (Long
          Island University) because he supports an addictive model for problematic
          pornography use. He underwent an extensive and embarrassing process in clearing his
          name from what were ultimately found to be false allegations. Defendant Prause’s false
          allegations against Dr. Goodman are detailed more fully in his affidavit, which is
          attached hereto and fully incorporated herein as Exhibit “P”.

       9. Exodus Cry. This is an abolition group fighting prostitution. Defendant Prause falsely
          reported this organization to the Missouri Attorney General for allegedly having a
          fraudulent 501(c)(3) (non-profit) mission statement. Their attorneys had to defend
          Exodus Cry and go through a lengthy process, and they were ultimately exonerated.
          Defendant Prause’s false allegations against Exodus Cry are detailed more fully in the
          affidavit of Laila Mickelwait, which is attached hereto and fully incorporated herein as
          Exhibit “Q”.

27.    As these examples demonstrate, Defendant Prause’s modus operandi is to falsely accuse

people with whom she disagrees in an effort to disparage, discredit and silence her critics. Dr.



                                                                                               14
         Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 15 of 19




Hilton is the third professional she has accused of sexual harassment/Title IX violations in the

workplace. It is a ruthless and dishonest thing to do, and it is totally inconsistent with the principles

of peer-review and free academic discussion. Of course, it harms the people who are falsely

accused. Additionally, these types of false and unfounded complaints also have a chilling effect

on women who have actually been abused, assaulted, stalked or harassed.

                                         VII.
                            CAUSE OF ACTION-Defamation Per Se.

28.     Dr. Hilton alleges a defamation per se cause of action against Defendant Prause and

incorporates paragraphs 1 through 27 of this Petition into this cause of action. The elements of a

defamation action include (1) the publication of a false statement of fact to a third party, (2) that

was defamatory concerning the Plaintiff, (3) with the requisite degree of fault, and (4) damages.

Because the false statements made by Defendant Prause constitute defamation per se, Dr. Hilton

must prove the first three elements, but not the fourth element, as he is entitled to recover general

damages without proof of any specific loss. This is because, as defamation per se, Defendant

Prause’s false statements are so obviously harmful that damages, such as mental anguish and loss

of reputation, are presumed. Plaintiff will specifically address each element of the case of action:

        1. Defendant Prause published a false statement of fact to a third party.

29.     In this case, the emails sent and statements made by Defendant Prause constitute a clear

“publication.” Moreover, the statements Prause made to UT and to the TMB allege that Dr. Hilton

“sexually harassed” “stalked” “harassed” Defendant Prause, and her accusations to PNAS and to

Surgical Neurology that he falsified his credentials to key journals and publications all qualify as

“publications” of defamatory statements. Thus, these accusations involve alleged facts (not

opinions or conjecture). Furthermore, the allegations are completely and totally false as explained

more fully above. Finally, the fact that the emails were intentionally sent to the University of

                                                                                                      15
          Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 16 of 19




Texas, TMB and journals satisfies the requirement that the defamatory statements be published to

a third party.

        2. Defendant Prause’s statements were defamatory concerning Dr. Hilton.

30.     The false accusations made by Defendant Prause are, and were intended to be defamatory.

Defendant Prause has accused Dr. Hilton of sexually harassing her, which suggests that he engaged

in unwanted sexual behavior towards someone other than his wife. For Dr. Hilton, it is difficult

to imagine a more defamatory (and false) statement she could have made against him.

Additionally, allegations that he stalked Defendant Prause and that he was dishonest with respect

to his credentials are clearly defamatory.

        3. Defendant Prause made the defamatory statements with the requisite degree of fault.

31.     Because Dr. Hilton is not a public figure, he need only prove that Defendant Prause acted

negligently with respect to the truth or falsity of the allegations she made against him. Dr. Hilton

easily satisfies that standard. In fact, Defendant Prause acted with actual malice in making these

false and defamatory statements. She has perfect knowledge that Dr. Hilton did not commit the

misconduct she alleged. After all, since the stalking and sexual harassment was supposedly

committed against her, she obviously knows that it never happened.        Additionally, as alleged

above, she knew that an adjunct professor is part of the faculty even if they are not employed, but

she accused him of falsifying his credentials anyway.

        4. Defendant Prause’s defamatory statements have caused harm to Dr. Hilton.

32.     Again, general damages are presumed because the false statements constitute defamation

per se. Moreover, Dr. Hilton alleges that the defamation has cost him money, worry, mental

anguish and time and stress. People talk, and even when he is ultimately exonerated by the various

institutions involved, he worries that some people may still wonder about him. This is particularly



                                                                                                 16
         Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 17 of 19




troubling for him as he teaches about sexual addiction and helps people recover from their own

addictions. If people think Dr. Hilton might possibly be a sexual harasser, a stalker or a

cyberstalker, then his ability to speak authoritatively on the subject of sexual addiction or help

people overcome their addictions becomes severely diminished. Likewise, if people wonder

whether he has falsified his credentials, then it will compromise his integrity and his ability to do

good in this community and in the world. Defendant Prause knows this, which is why she made

the false accusations.

                                      VIII.
                    CAUSE OF ACTION –PERMANENT INJUNCTION

33.    Plaintiff seeks a permanent injunction so that Defendant Prause will be required to remove

defamatory statements from the Internet.

                                         IX.
                          PUNITIVE OR EXEMPLARY DAMAGES

34.    Defendants acted with actual malice in making the false and defamatory statements against

Dr. Hilton. Stated another way, Defendants intentionally wanted to destroy Dr. Hilton’s career

and credibility, so they intentionally made false accusations to silence him and/or diminish his

ability to speak authoritatively about the harmful effects of pornography. Thus, Defendants are

liable for punitive damages in an amount that the jury shall determine to be proper.

                                         X.
                           DIRECT AND VICARIOUS LIABILITY.

35.    Defendant Prause is a vice principal of Defendant Liberos and, at all the relevant times,

she was acting within the scope and course of her agency with Liberos when she defamed Dr.

Hilton. Thus, Defendant Liberos is both directly liable and vicariously liable for Defendant

Prause’s actions and is liable for actual and punitive damages arising out of Defendant Prause’s

malicious and defamatory actions.

                                                                                                  17
         Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 18 of 19




                                              XI.
                                         JURY DEMAND

36.    Plaintiff demands a jury trial and previously tendered the appropriate fee.

                                                XII.
                                              PRAYER

37.    Plaintiff prays that he have judgment against both Defendants for actual damages shown

and proved at trial, for punitive damages, for prejudgment and post-judgment interest, for costs of

court, for permanent injunction and for all other relief, legal and equitable, to which he is entitled.



                                                       Respectfully submitted,

                                                       THE PACKARD LAW FIRM

                                               By: ________________________________
                                                      Daniel W. Packard
                                                      State Bar No. 00791392
                                                      Email: dan@packardfirm.com
                                                      Samuel W. Packard
                                                      State Bar No. 24043857
                                                      Email: samuel@packardfirm.com
                                                      1100 NW Loop 410, Suite 104
                                                      San Antonio, Texas 78213
                                                      Telephone Number: (210) 340-8877
                                                      Fax Number: (210) 340-8787

                                                       Attorneys for Plaintiff




                      [CERTIFICATE OF SERVICE ON NEXT PAGE]

                                                                                                    18
         Case 5:19-cv-00755-JKP Document 8 Filed 07/29/19 Page 19 of 19




                                CERTIFICATE OF SERVICE

  I hereby certify that a true and correct copy of this instrument has been forwarded, in accordance
with the Federal Rules of Civil Procedure on the 24th day of July, 2019 to:

Claire W. Parsons                                                          Via Email and CM/ECF
Wilson Elser Moskowitz Edelman & Dicker LLP
909 Fannin Street, Suite 3300
Houston, Texas 77010


                                              __________________________________________
                                              Daniel W. Packard




                                                                                                 19
